DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                             MARCEL D. THOMAS,
                                 Appellant,

                                         v.

                              STATE OF FLORIDA,
                                   Appellee.

                                 No. 4D14-1130

                               [January 20, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Stephen A. Rapp, Judge; L.T. Case No. 502009CF001722A.

   Antony P. Ryan, Regional Counsel, and Louis G. Carres, Special
Assistant Conflict Counsel, Office of Criminal Conflict and Civil Regional
Counsel, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Laura Fisher,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Appellant challenges his sentence, arguing that the trial court’s written
order, finding six violations of probation, does not match the court’s oral
pronouncement, which found only that Appellant “violated [probation] by
committing the criminal offense of robbery with a firearm.”1 “Where a trial
court’s written sentencing order conflicts with the oral pronouncement,
the oral pronouncement controls.” Santiago v. State, 133 So. 3d 1159,
1167 (Fla. 4th DCA 2014). The State concedes that the written order does
not match the oral pronouncement. As the written order finds violations
of probation not included in the oral pronouncement, the written order
must be corrected.

   We affirm the imposition of costs, as these had been imposed in the
original sentencing proceeding. The court did not have to orally impose
them again at the sentencing for the violation of probation.

1   As Appellant’s other arguments lack merit, we decline to address them.
   Affirmed and remanded for correction in conformance with the oral
pronouncement.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                         *       *         *

  Not final until disposition of timely filed motion for rehearing.




                                 2